Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Teresa Brewer-Gable
(O.1. File No. H-14-42115-9),

Petitioner,
v.
The Inspector General.
Docket No. C-15-161
Decision No. CR3719

Date: March 20, 2015

DECISION

The Inspector General (IG) of the United States Department of Health and Human
Services (HHS) notified Petitioner, Teresa Brewer-Gable, that she was being excluded
from participation in Medicare, Medicaid, and all other federal health care programs for a
minimum period of five years under 42 U.S.C. § 1320a-7(a)(4). Petitioner requested a
earing before an administrative law judge to dispute the exclusion. For the reasons
stated below, I conclude that the IG has a basis for excluding Petitioner from program
participation and that the five-year exclusion is mandated by law.

I. Background

By letter dated September 30, 2014, the IG notified Petitioner that she was being
excluded from Medicare, Medicaid, and all other federal health care programs for a
period of five years, pursuant to 42 U.S.C. § 1320a-7(a)(4). The IG advised Petitioner
that the exclusion was based on her conviction in the Circuit Court of Harrison County,
Mississippi, of a criminal offense related to the unlawful manufacture, distribution,
prescription, or dispensing of a controlled substance. IG Exhibit (Ex.) 1.

Petitioner timely filed a request for hearing (RFH) and this case was assigned to me for
hearing and decision. On December 22, 2014, I convened a prehearing conference by
telephone, the substance of which is summarized in my Order and Schedule for Filing
Briefs and Documentary Evidence (Order), dated December 24, 2014. See 42 C.F.R.

§ 1005.6. Pursuant to the Order, the IG filed a brief (IG Br.) and five exhibits (IG Exs. 1-
5). Petitioner filed a response brief (P. Br.). The IG filed a reply brief (IG Reply Br.),
and Petitioner filed a supplemental brief (P. Supp. Br.).'

In the absence of objection, I admit IG Exs. 1-5 into the record. Petitioner did not submit
any marked exhibits.

II. Decision on the Record

My Order informed the parties that I would issue a decision based on the written record
unless a party requested a hearing in its brief and explained why one was necessary.
Order § 3. The IG indicated on his short form brief that he did not believe a hearing was
necessary and did not have any witness testimony to offer. IG Br. at 7-8. Petitioner did
not file a short form brief and made no request for a hearing in the briefs that she filed.
Therefore, I issue this decision on the basis of the written record.

II. Issue

Whether the IG has a basis for excluding Petitioner from participating in Medicare,
Medicaid, and all other federal health care programs for five years pursuant to 42 U.S.C.
§ 1320a-7(a)(4). See 42 C.F.R. § 1001.2007(a)(1)-(2).

IV. Findings of Fact, Conclusions of Law, and Analysis”

The IG is excluding Petitioner based on 42 U.S.C. § 1320a-7(a)(4)), which requires the
IG to exclude “[a]ny individual or entity that has been convicted for an offense which
occurred after August 21, 1996, under Federal or State law, of a criminal offense
consisting of a felony relating to the unlawful manufacture, distribution, prescription, or
dispensing of a controlled substance.”

Therefore, the four essential elements necessary to support the IG’s exclusion are: (1) the
individual to be excluded must have been convicted of a criminal offense; (2) the
criminal offense must have been a felony; (3) the felony conviction must have been for

' | grant Petitioner’s March 13, 2015 motion for leave to file a supplemental brief.

> My findings of fact and conclusions of law are set forth below in bold and italics.
conduct relating to the unlawful manufacture, distribution, prescription, or dispensing of
a controlled substance; and (4) the felonious conduct must have occurred after August 21,
1996. 42 U.S.C. § 1320a-7(a)(4).

A, Petitioner pled guilty to the charge of Prescription Forgery; however, a state
court withheld adjudication of guilt and placed Petitioner on three years of
non-adjudicated probation.

Petitioner was accused of violating section 41-29-144(1) of the Mississippi Code based
on a February 6, 2012 affidavit filed in the Circuit Court for Harrison County, Mississippi
(Circuit Court). Petitioner waived presentation of the indictment to the grand jury and,
instead, agreed to indictment by Information. IG Ex. 3 at 1.

On August 27, 2012, an assistant district attorney filed an Information in the Circuit
Court. The Information charged that Petitioner “did unlawfully, willfully, knowingly,
intentionally and feloniously acquire and obtain possession of Hydrocodone, a schedule
III controlled substance, by misrepresentation and deception, to wit: by presenting a
forged prescription . . . in violation of § 41-29-144(1).” IG Ex. 2.

On March 4, 2013, Petitioner pled guilty to one-count of Prescription Forgery in violation
of section 41-29-144(1) of the Mississippi Code. The Circuit Court then “specifically
withh[eld] acceptance of [Petitioner’s] plea and adjudication of guilt and imposition of
sentence in accordance with Mississippi Code of 1972, Annotated, § 41-29-150 pending
successful completion of the conditions imposed in this order.” IG Ex. 4 at 1. The
Circuit Court ordered Petitioner to serve “a period of Three (3) Years Non-
Adjudication Probation ....” IG Ex. 4 at 2 (emphasis in original). Further, the Circuit
Court ordered that “upon finding that [Petitioner] has failed to comply with the terms and
conditions imposed shall immediately accept [Petitioner’s] plea of guilty and proceed to
sentence her.” IG Ex. 4 at 2.

On November 4, 2013, the Circuit Court released Petitioner from probation early,
dismissed the criminal charge against Petitioner, and expunged the criminal charge from
Petitioner’s record. IG Ex. 5.

B. Petitioner was convicted of a criminal offense for purposes of 42 U.S.C.
§ 1320a-7(a)(4).

The only issue Petitioner raises is that she has not been “convicted.” Petitioner argues
that there has been no conviction because Petitioner participated in a non-adjudication
program, ultimately resulting in the dismissal of all charges against her and an expunged
record. RFH at 1-2; P. Br. at 1, 3; P. Supp. Br. at 1, 2; IG Exs. 4, 5. Petitioner cites
United States v. Matassini, 565 F.2d 1297 (5th Cir. 1978) for the proposition that state
law pardons control as to whether someone was convicted for federal purposes unless
Congress specifically legislates the effect of a pardon for federal purposes. P. Br. at 2, 4.
Petitioner appears to argue that non-adjudication is not the same as deferred adjudication
in 42 U.S.C. § 1320a-7(i)(4). Presumably, this argument is based on the title of the
Circuit Court’s Order (i.e., Non-Adjudication Order) and the text of section 49-29-
150(d)(1) of the Mississippi Code, which states: “Discharge and dismissal under this
subsection shall be without court adjudication of guilt, but a nonpublic record thereof
shall be retained by the bureau solely for the purpose of use by the courts in determining
whether or not, in subsequent proceedings, such person qualifies under this subsection.”

The IG argues that Petitioner has been convicted for exclusion purposes under 42 U.S.C.
§ 1320a-7(i)(4), which provides that an individual is convicted when he or she “has
entered into participation in a first offender, deferred adjudication, or other arrangement
or program where judgment of conviction has been withheld.”* The IG asserts that
Petitioner entered into such a program. IG Ex. 4. The IG avers that in the event
Petitioner had not completed the terms of the Non-Adjudication Order, the Circuit Court
would “immediately accept [Petitioner’s] plea of guilty and proceed to sentence her.” IG
Ex. 4 at 2. Further, the IG argues that Congress has specifically legislated what
constitutes a conviction for exclusion purposes, therefore, Matassini does not apply.

l agree with the IG’s argument. Congress has clearly defined by statute what it means to
be “convicted” for exclusion purposes and that definition controls. Travers v. Shalala,
20 F.3d 993, 996 (9" Cir. 1994) (“What constitutes a ‘conviction’ under the Medicaid
Act, however, is determined by federal law, not state law.”).

Further, Petitioner’s claim that a “non-adjudication” under Mississippi law is not a
deferred adjudication under 42 U.S.C. § 1320a-7(i)(4) is incorrect. “To determine
whether state court proceedings constituted a conviction under § 1320a—7( i), we look to
the substance of the proceedings, rather than any formal labels or characterizations used
by the state or by the parties.” Travers, 20 F.3d at 996. Therefore, the title difference

> The IG also argues that Petitioner was “convicted” under 42 U.S.C. § 1320a-7(i)(3)
because she pled guilty to a felony offense. IG Br. at 5. I doubt that Petitioner would be
considered convicted because section 1320a-7(i)(3) requires a court to have accepted the
guilty plea. In the present matter, the Circuit Court “‘specifically with[eld] acceptance of
Petitioner’s] plea and adjudication of guilt and imposition of sentence in accordance
with Mississippi Code of 1972, Annotated, § 41-29-150 pending successful completion
of the conditions imposed in this order.” IG Ex. 4 at 1. This is consistent with the statute
cited by the Circuit Court, which states that “upon a plea of guilty, the court may, without
entering a judgment of guilty and with the consent of such person, defer further
proceedings and place him on probation upon such reasonable conditions as it may
require and for such period, not to exceed three (3) years, as the court may prescribe.”
Miss. Code Ann. § 41-29-150(d)(1). However, I do not need to reach a definitive
conclusion concerning this issue because I affirm the IG’s exclusion on other grounds.

Petitioner raises between non-adjudication and deferred adjudication is not controlling.
Rather, it is more significant that Petitioner pled guilty to a criminal charge and that the
guilty plea was one that, should Petitioner have violated the terms of the non-adjudication
order, the Circuit Court would have accepted and then sentenced Petitioner. IG Ex. 4 at
2; Miss. Code Ann. § 41-29-150(d)(1) (“Upon violation of a condition of the probation,
the court may enter an adjudication of guilt and proceed as otherwise provided.”). This
provision in the non-adjudication order and the statute authorizing that order is sufficient
to conclude that it qualifies as a deferred adjudication under 42 U.S.C. § 1320a-7(i)(4).
As the court stated in Travers:

In a deferred prosecution, it is not simply the judgment, but
the initiation of charges altogether, which is withheld. If the
defendant does not live up to the terms of his agreement with
the prosecutor, he may be free to enter or persist in a plea of
not guilty and proceed to trial. In a deferred adjudication, on
the other hand, if the defendant does not live up to the terms
of his agreement, he is not free to set aside his plea or proceed
to trial—the court may simply enter a judgment of conviction.
Under those circumstances, the entry of a judgment is a mere
formality because the defendant has irrevocably committed
himself to a plea of guilty or no contest which cannot be
unilaterally withdrawn.

20 F.3d at 997.

Petitioner argues that the Circuit Court’s order expunging Petitioner’s criminal record
should, under state law, preclude consideration in this forum of Petitioner’s guilty plea
and the Circuit Court’s order of a period of non-adjudicated probation. P. Supp. Br. at 2;
see also P. Br. 1,4. Although Petitioner’s record has been expunged, this does not mean
that I cannot consider the circumstances surrounding Petitioner’s guilty plea to determine
whether, under federal law, Petitioner must be excluded. As stated by one court:

Contrary to Rudman's assertion, the mere fact that, under
Maryland law, Rudman's record could be expunged after
three years if he successfully completes the term of probation
does not erase the fact that Rudman entered into a “program
where judgment of conviction has been withheld.” The
material inquiry is whether § 1320a-7(i)(4) treats Rudman's
guilty plea as a conviction, not how state law may treat his
guilty plea in the future.

Rudman v. Leavitt, 578 F.Supp.2d 812, 815 (D. Md. 2008); see also Gupton v. Leavitt,
575 F.Supp.2d 874, 880-881 (E.D. Tenn. 2008).
For the reasons stated above, I conclude that Petitioner was “convicted” of a criminal
offense as that term is defined in 42 U.S.C. § 1320a-7(i)(4).

C. Petitioner was convicted of a felony.

Petitioner was convicted under section 41-29-144(1) of the Mississippi Code. In court
documents, this offense is described as a felony. IG Ex. 3 at 1. Further this crime
requires a term of imprisonment of no less than one year and no more than five years.
Miss. Code Ann. § 41-29-144(3). Crimes punishable by more than one year in prison are
felonies. 18 U.S.C. § 3559(a). Petitioner does not dispute that an offense under section
41-29-144(1) of the Mississippi Code is a felony. Therefore, I conclude that Petitioner
was convicted of a felony offense.

D. Petitioner’s criminal offense is related to the unlawful distribution,
prescription, or dispensing of a controlled substance.

Petitioner was charged with “unlawfully, willfully, knowingly, intentionally, and
feloniously acquir[ing] or obtain[ing] possession of Hydrocodone, a schedule III
controlled substance, by misrepresentation and deception, to wit: by presenting a forged
prescription at Walgreens ....” IG Ex. 2. Petitioner pled guilty to this charge. IG Ex. 3
at 1. Based on the conduct that Petitioner admitted and the statute Petitioner pled guilty
to violating (Miss. Code Ann. § 41-29-144(1)), I conclude that Petitioner was convicted
of a felony that is related to the unlawful distribution, prescription, or dispensing of a
controlled substance under 42 U.S.C. § 1320a-7(a)(4).

E. The underlying conduct of Petitioner’s felony conviction occurred after
August 21, 1996.

To be excluded pursuant to 42 U.S.C. § 1320a-7(a)(4), Petitioner’s felony offense “must
have occurred after August 21, 1996.” The record shows that the conduct on which
Petitioner’s conviction was based occurred between July 2011 to January 2012. IG Ex. 2.
Petitioner does not dispute this fact. See generally RFH; P. Br.; P. Supp. Br. Therefore,
I conclude that Petitioner’s conviction meets the four elements of a mandatory exclusion
under 42 U.S.C. § 1320a-7(a)(4), and, therefore, the IG was authorized to impose a
mandatory exclusion.

F. Petitioner must be excluded for the statutory minimum of five years under
42 U.S.C. § 1320a-7(c)(3)(B).

Because I have concluded that a basis exists to exclude Petitioner pursuant to 42 U.S.C.
§ 1320a-7(a)(4), Petitioner must be excluded for a minimum period of five years.
42 US.C. § 1320a-7(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2).
V. Conclusion

For the foregoing reasons, I affirm the IG’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all other federal health care programs for the
statutory five-year minimum period pursuant to 42 U.S.C. § 1320a-7(a)(4), (c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge

